Acknowledgement
This Notice of Allowance is in response to amendments filed 11/4/2021.
Reasons for Allowance
Claims 1-4, 6, 8-14, 16, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Houser et al. (US 2010/0047067 A1), Ide et al. (US 5,511,944), Halcom et al. (US 2017/0217583 A1), and Pascher (US 3,144,908), taken alone or in combination, does not teach the claimed methods, non-transitory computer readable medium, and apparatus for automatically adjusting a tracking of one or more blades of an aircraft comprising: 
a blade tracking adjustment mechanism connected to each individual blade of the one or more blades by a respective eccentric pitch horn clevis, wherein the blade tracking adjustment mechanism is communicably connected to a rotor hub, and wherein each blade is connected to the rotor hub by the respective eccentric pitch horn clevis, wherein each respective eccentric pitch horn clevis is rotated to create an effectively shorter or longer pitch link length to change a pitch to adjust a tracking of each individual blade; 
a blade tracking measurement system that measures the tracking of each individual blade of the one or more blades; and 
a processor that receives an output from the blade tracking measurement system with tracking information for each individual blade of the one or more blades and determines whether a measured tracking of each individual blade of the one or more blades is within a plurality of specified operational parameters, 
wherein the processor controls the blade tracking adjustment mechanism at the rotor hub when the measured tracking is not within the plurality of specified operational parameters to change a pitch of each individual blade individually to adjust the tracking of each individual blade individually while the rotor is spinning; and 
wherein the processor comprises a non-transitory computer readable medium for automatically adjusting a tracking of each individual blade of the one or more blades, comprising instructions stored thereon, that when executed by a computer having a communications Page 2 of 15Appl. No. 15/372,072interface, performs the step of adjusting the tracking of each individual blade individually during flight or service.
Specifically, Houser et al. discloses a similar system comprising a blade tracking adjustment mechanism (i.e. movable control surfaces 46) connected to each individual blade of the one or more blades (see ¶0020-0021; Figures 1-3), a blade tracking measurement system (i.e. blade tracking sensor 62) that measures the tracking of each individual blade of the one or more blades (see ¶0013), and a processor (i.e. control computer 64) that receives an output from the blade tracking measurement system with tracking information for each individual blade of the one or more blades (see ¶0016, ¶0019) and determines whether a measured tracking of each individual blade of the one or more blades is within a plurality of specified operational parameters, wherein the plurality of specified operational parameters includes specified operational parameters Houser et al. further discloses that the processor controls the blade tracking adjustment mechanism at the rotor hub when the measured tracking is not within the plurality of specified operational parameters to change a pitch of each individual blade individually to adjust the tracking of each individual blade individually while the rotor is spinning (see ¶0020-0022). 
However, Houser et al. does not include an eccentric pitch horn clevis, such that the blade tracking adjustment mechanism is connected to each individual blade by a respective eccentric pitch horn clevis, each blade is connected to the rotor hub by the respective eccentric pitch horn clevis, and each respective eccentric pitch horn clevis is rotated to create an effectively shorter or longer pitch link length to change a pitch to adjust a tracking of each individual blade, as claimed, thus, redefining the “blade tracking adjustment mechanism,” such that the movable control surfaces 46 of Houser et al. may not be reasonably applied to teach the blade tracking adjustment mechanism.
Ide et al. discloses a similar system comprising a blade tracking adjustment mechanism (i.e. pitch link 9) connected to each individual blade of the one or more blades (i.e. rotor blade 55) by a respective eccentric pitch horn clevis (i.e. pitch horn depicted in Figure 2 corresponding to pitch horn 62 depicted in Figure 12 and described in col. 1, lines 14-24), wherein each blade is connected to the rotor hub by the respective eccentric pitch horn clevis (see Figure 2), a blade tracking measurement system that measures the tracking of each individual blade of the one or more blades (see col. 7, lines 17-26), and a processor that receives an output from the blade tracking 
However, Ide et al. discloses rotating the turnbuckle shaft 25 of pitch link 9 to adjust the pitch link length (see col. 7, lines 44-50) and does not disclose that each respective eccentric pitch horn clevis is rotated to create an effectively shorter or longer pitch link length to change a pitch to adjust a tracking of each individual blade, as claimed. Additionally, Ide et al. does not disclose determining whether a measured tracking of each individual blade of the one or more blades is within a plurality of specified operational parameters, wherein the plurality of specified operational parameters includes specified operational parameters that define a desired out-of-track condition for at least one individual blade of the one or more blades.
Upon further search and consideration, Halcom et al. and Pascher have been identified as relevant prior art. Halcom et al. discloses known structural configuration in which a blade tracking adjustment mechanism (i.e. pitch control mechanism, defined in ¶0051) is connected to each individual blade (i.e. blade 110) by a respective eccentric pitch horn clevis (i.e. pitch horn 103), each blade is connected to the rotor hub (i.e. hub 150) by the respective eccentric pitch horn clevis, and each respective eccentric pitch horn clevis is rotated to adjust a tracking of each individual blade (see ¶0035, ¶0040, ¶0043, with respect to Figures 1-3B). However, Halcom et al. does not disclose that the rotation of the eccentric pitch horn clevis creates an effectively shorter or longer pitch link length to change a pitch, as claimed, nor does Halcom et al.
Pascher discloses known structural configuration in which a blade tracking adjustment mechanism is connected to each individual blade of the one or more blades by a respective eccentric pitch horn clevis (i.e. pitch horn 83), wherein each blade is connected to the rotor hub by the respective eccentric pitch horn clevis (see Figure), wherein each respective eccentric pitch horn clevis is rotated to create an effectively shorter or longer pitch link length to change a pitch to adjust a tracking of each individual blade (see col. 2, lines 60-63). However, Pascher discloses this rotation as being as being an inherent feature of its configuration and not automatically controlled based on measured parameters, as claimed.
No reasonable combination of prior art may be applied to teach the claimed invention. The claimed invention would not have been obvious to one of ordinary skill in the art before the effective filing date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661